Citation Nr: 0120051	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  94-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mary A. Royle, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
October 1966.  

This matter originally came before the Board of Veterans' 
Appeals on appeal from a rating action of September 1993, by 
the Hartford, Connecticut, Regional Office (RO), which denied 
service connection for PTSD.  The veteran appealed and was 
afforded a personal hearing at the RO in May 1994.  In April 
1996 and June 1998, the Board remanded the case to the RO for 
further development.  The RO affirmed its denial of the claim 
for service connection for PSTD in December 1997 and April 
1999, respectively.  By a decision issued in March 2000, the 
Board denied the claim for service connection for PTSD.  

The veteran then appealed the matter to the United States 
Court of Appeals for Veterans Claims.  While his case was 
pending at the Court, the veteran's attorney and VA's General 
Counsel filed a Joint Motion requesting that the Court vacate 
the Board's March 2000 decision and remand the PTSD claim for 
further development and readjudication.  In October 2000, the 
Court issued an Order granting the Joint Motion and vacating 
the March 2000 Board decision.  

The Board notes that in March 2001, the veteran's attorney 
submitted additional documentary evidence in support of his 
claim.  This evidence includes additional medical records and 
excerpts from a book about brutality in the U.S. Marines.  
The Board believes this evidence to be relevant to the issue 
on appeal.  In general, any pertinent evidence which is 
accepted by the Board must be referred to the RO for review 
and preparation of a supplemental statement of the case, 
unless this procedural right is waived by the veteran.  38 
C.F.R. § 20.1304(c) (2000).  In this instance, the veteran's 
attorney did submit a waiver of initial RO consideration of 
this evidence.  However, as will be discussed in greater 
detail below, the Board believes this case must be remanded 
for other reasons, and thus, it is appropriate to 
simultaneously direct the RO to also consider all additional 
evidence received by the Board since this case was certified 
for appeal.


REMAND

In reaching our decision of March 2000, the Board determined 
that the veteran was not a combat veteran, and that he had 
not identified PTSD-inducing stressors which had been 
verified or could be independently corroborated.

Several incidents which the veteran described as having 
occurred in service, including his ship's steaming through a 
hurricane, his ship's colliding with a submarine, his ship's 
being struck by a torpedo which inflicted damage to the 
propeller, and his witnessing the death of a fellow marine 
during a barroom fight in St. Thomas, USVI, were not shown 
(and, indeed, were not even alleged) to have occurred in 
combat situations.  Indeed, he has acknowledged that he was 
not involved in combat against an enemy of the United States; 
all the above incidents, assuming, arguendo, that they 
actually occurred, appear to have occurred far from the 
contemporaneous conflict in Vietnam, with only other U.S. 
vessels and/or military personnel in the area.

The gravamen of the claim for PTSD is the veteran's 
contention that, while being confined in the 3rd Naval 
District Brig in Brooklyn, NY, in 1966 for several charges of 
unauthorized absence, he had been the victim of physical and 
psychological torture and threats perpetrated by a marine 
guard.  In addition to alleged physical and sexual assault 
upon his person, the veteran reported that the guard who 
tortured him told him that he and his friends had gone to the 
veteran's house and raped his wife and children.  The veteran 
also stated that he had seen other prisoners die from suicide 
and murder.

The March 2000 decision of the Board determined that adequate 
attempts had been made by the RO to verify the stressor 
events cited by the veteran, and that none had been verified.  
Although the U.S. Marine Corps was able to verify for the RO 
that an individual named by the veteran had been a guard at 
the Brooklyn Navy brig during the veteran's confinement 
there, no evidence of wrongdoing or discipline involving that 
individual was found.  In addition, the Marine Corps turned 
up no evidence to corroborate the veteran's assertion that he 
had witnessed suicide and murder among his fellow prisoners.  
Consequently, the Board concluded that the evidence did not 
establish that the veteran suffers from PTSD which is related 
to any in-service stressor.

The Board also concluded that, even though a diagnosis of 
PTSD had been noted in the post-service medical records 
(among other psychiatric disorders, related by physicians to 
numerous marital, financial, and health problems arising 
after service), the evidence did not serve to establish that 
the veteran had experienced an in-service stressor upon which 
a diagnosis of service-connected PTSD could be predicated.  
Thus, service connection for PTSD was denied.

Rather than reiterate all the facts, and the reasons and 
bases for our previous decision, here, we refer the reader to 
the March 2000 decision.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125 (a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2000); Cohen v. Brown, 10 Vet.App. 128 (1997).  

Insofar as the veteran contends that he has PTSD due to a 
non-combat stressor, namely physical/sexual assault in 
service, the Court has held that the requirement of 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 Vet.App. 
163 (1996).  The VA Adjudication Procedure Manual, M21-1, 
provides that the required "credible supporting evidence" 
of a noncombat stressor "may be obtained from" service 
records or "other sources."  M21-1, part VI, para. 7.46.  

In Patton v. West, 12 Vet.App. 272 (1999), the Court 
discussed the relevance of the above M21-1 provisions.  In 
that case, the Court observed that such provisions provide, 
among other things, that VA's general PTSD stressor 
development letter is inappropriate for this type of claim, 
and stated instead that the RO should rely upon special 
letter formats expressly developed for use in personal 
assault claims.  See M21-1, part III, para. 5.14c (4, 6 and 
7).  Specific to claims based upon personal assault, M21-1, 
part III, para. 5.14c provides an extensive list of 
alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred, to 
include statements from family members or clergy, as well as 
other evidence of behavioral changes, as may be established 
by personnel and other records and lay statements.  

The Joint Motion indicates that "the parties acknowledge 
that VA has made several unsuccessful attempts to develop 
credible supporting evidence to corroborate the claimed 
stressors."  However, the Joint Motion also noted that there 
had been verification that an individual, having the name 
provided by the veteran as his assailant, was assigned as a 
guard at the U.S. Naval Base in Brooklyn at the time in 
question.  Therefore, the Joint Motion expressed the concern 
that it was unclear whether there had been adequate 
compliance with the Manual M21-1 provisions regarding 
development of claims based upon personal assault.  
Consequently, it was determined that further development was 
required in order to properly adjudicate the veteran's claim 
of entitlement to service connection for PTSD.  

Subsequent to the execution of the Joint Motion and its 
approval by the Court, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000).  The VCAA provides that the Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In light of the change in the law, and the concerns expressed 
in the Joint Motion, another remand is required for the RO to 
advise the veteran of general evidentiary requirements, that 
the claimed assault(s) must be verified, and to inform him as 
to the types of evidence which may be probative of his claim, 
as indicated in the aforementioned provisions of M21-1 and 
the Patton case.  Therefore, the veteran should be given the 
opportunity to submit a full and detailed list of:  (1) any 
evidence of behavioral changes which may support his claim, 
to include any pertinent records from his reserve unit; and 
(2) a list of fellow marines and/or civilians who may be able 
to provide lay statements as to either the occurrence of the 
claimed stressor, or changes in the veteran's observed 
behavior (the Board stresses that, under M21-1, Part VI, 
11.38b (2) the changes in his observed behavior must have 
been witnessed "at the time of the claimed stressors" 
(i.e., reasonably close in time to the claimed stressors).  
The RO shall notify the veteran if it is unable to obtain 
records with respect to the claim.  The notification must 
identify the records the RO is unable to obtain; explain the 
efforts that the RO made to obtain those records; and, 
describe any further action to be taken by the RO with 
respect to the claim.  VCAA, supra.  

The RO may find the need to provide the veteran with another 
VA psychiatric examination, if such is required by the state 
of the record after evidence referred to above has been 
received and associated with the veteran's claims folder.  
The Veterans Claims Assistance Act of 2000 provides that the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  

In view of the foregoing, this case is hereby REMANDED to the 
RO for the following actions:

1.  With appropriate recognition that he is 
represented by counsel, and with appropriate 
coordination with counsel, the RO should 
contact the veteran and request that he 
submit a list (of names, dates, and 
addresses) for all alternative objective 
sources that may establish the occurrence of 
the claimed stressor(s) described as physical 
and sexual assaults, or other torture in 
service.  This should include a list of any 
fellow marines and/or civilians, and their 
addresses, who may be able to provide lay 
statements as to the occurrence of the 
claimed stressor(s), and/or changes in his 
behavior at the time of the claimed 
stressor(s).  The assistance of the veteran 
and his attorney in securing such records 
should be enlisted, as needed.  The veteran 
should be advised that this information is 
vitally necessary to obtain supportive 
evidence of the claimed stressor event(s).  

2.  The RO should ensure that its efforts 
conform to all relevant provisions of Manual 
21-1 regarding development in PTSD claims 
based on personal assault, to include 
undertaking all reasonable efforts to locate 
any witnesses identified, and, if located, to 
obtain statements from them regarding their 
knowledge of the veteran's alleged in-service 
stressors.  Each statement should describe 
exactly what the person observed and mention 
specific dates and places, and, if possible, 
other witnesses.  A declarant who was on 
active duty at the time discussed should 
include his or her service number and 
military unit.  The veteran should also 
submit copies of any personal diaries or 
journals pertaining to the occurrence of any 
claimed stressors.  The veteran should be 
advised that this information is vitally 
necessary to obtain supportive evidence of 
his claimed the stressor event(s).  

3.  If, after undertaking the development set 
forth above, the RO determines that there is 
adequate corroboration of the veteran's 
having been physically and/or sexually 
assaulted in service, or otherwise tortured, 
he should be accorded a VA psychiatric 
examination to ascertain the presence or 
absence of PTSD, and, if present, whether it 
is related to one or more stressor events 
documented or otherwise corroborated as 
having occurred in service.

a.  In any request for such an 
examination, the RO should provide for 
the examiner a description of the 
stressor event(s) which have been 
verified to the satisfaction of the 
RO.  This is necessary because, while 
the physician is responsible for the 
diagnosis, any diagnosis of PTSD based 
upon an in-service stressor must be 
supported by a stressor which has been 
satisfactorily verified by the RO.  If 
the RO determines that the reported 
assault in service is not corroborated 
by independent evidence, the above-
noted VA psychiatric examination need 
not be conducted.

b.  If an examination is conducted, 
the examiner must review the claims 
folder, including this Remand, prior 
to the examination and so state in 
his/her report.  If a diagnosis of 
PTSD is deemed appropriate, then the 
examiner should explain how the 
diagnostic criteria of the Fourth 
Edition of the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV) are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, 
and comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors found to 
be established by the record.  It 
would be helpful if the examiner 
addresses and distinguishes, if 
feasible, the post-service stressors 
and the non-PTSD diagnoses which have 
been reported in the record.

4.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the aforementioned 
development action has been conducted and 
completed in full.  If any requested 
development is not undertaken or is 
incomplete, appropriate corrective action is 
to be implemented.  See Stegall v. West, 
11 Vet.App. 268 (1998).  

5.  The RO should then readjudicate the 
veteran's claim of service connection for 
PTSD, based on all pertinent evidence of 
record.  The RO should provide adequate 
reasons and bases for its decision, citing to 
all governing legal authority and precedent, 
and specifically to Manual M21-1.  In doing 
so, the RO must address all issues and 
concerns that were noted in this REMAND.  

6.  If the benefits sought by the veteran 
continue to be denied, he and his attorney 
must be furnished with a supplemental 
statement of the case and given an 
opportunity to submit written or other 
argument in response thereto before his case 
is returned to the Board for further 
appellate consideration.  

The purposes of this REMAND are to comply with an order of 
the Court and to ensure that all due process requirements are 
met; it is not the Board's intent to imply whether the 
benefits requested should be granted or denied.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet.App. 104, 108 (1996); 
Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. Derwinski, 
3 Vet.App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


